Citation Nr: 18100194
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 16-57 565
DATE:	March 29, 2018
ISSUES DECIDED:	6	ISSUES REMANDED:	8
 
ORDER
The claim of entitlement to service connection for bilateral hearing loss is denied.
The claim of entitlement to service connection for bilateral tinnitus is denied.
New and material evidence not having been received, the claim to reopen entitlement to service connection for diabetes mellitus type II is denied.
The claim of entitlement to service connection for diabetic neuropathy of the bilateral upper extremities is denied.
The claim of entitlement to service connection for diabetic neuropathy of the bilateral lower extremities is denied.
The claim of entitlement to a disability rating in excess of 30 percent for tachycardia is denied.



FINDINGS OF FACT
1. The Veteran does not have a right ear hearing loss disability for VA purposes.  
2. The Veterans left ear hearing loss disability did not manifest during and is not causally related to his active military service.
3. The Veteran did not have a diagnosis of tinnitus throughout the period on appeal and his current tinnitus did not manifest during, or as a result of, active military service.
4. An October 2010 rating decision denied reopening a claim of service connection for diabetes mellitus, type II; the Veteran did not file a timely notice of disagreement regarding that decision and no new and material evidence was submitted to VA within the applicable time period.
5. Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus has not been received since the October 2010 rating decision, and as such, the claim for entitlement to service connection for diabetes mellitus is not reopened.
6. The Veterans diabetic neuropathy of the bilateral upper extremities did not manifest during service and is not causally related to service.
7. The Veterans diabetic neuropathy of the bilateral lower extremities did not manifest during service and is not causally related to service.
8. Throughout the period on appeal, the Veterans tachycardia and atypical A-V nodal rhythm has been assigned the maximum schedular rating authorized under Diagnostic Code 7010 and the symptomatology associated with the Veterans A-V nodal rhythm is adequately addressed by this rating.  
CONCLUSIONS OF LAW
1. The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).
2. The criteria for establishing entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
3. The October 2010 rating decision denying the claim of entitlement to service connection for diabetes mellitus type II is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).
4. New and material evidence has not been received since the October 2010 denial of service connection for diabetes mellitus type II to reopen the claim of entitlement to service connection.  38 U.S.C. §§ 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).
5. The criteria for establishing entitlement to service connection for diabetic neuropathy of the bilateral upper extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
6. The criteria for establishing entitlement to service connection for diabetic neuropathy of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
7. The criteria for establishing entitlement to a disability rating in excess of 30 percent for tachycardia and atypical A-V nodal rhythm have not been satisfied. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7010 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active duty service from May 1968 to May 1970 in the United States Army.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from August 2015 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
Claimed Exposure to Herbicides
The Board notes that the Veteran has asserted that he served in the Republic of Vietnam.  The Board acknowledges that under 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  See 38 U.S.C. §§ 1116, 1154.  The Board finds, however, that the Veteran did not serve in the Republic of Vietnam.  
The Veterans Department of Defense Form 214 (DD214) showed that the Veteran served in the B Btry 3/35th Arty 7th USA, which is Battery B, 3rd Battalion, 35th Artillery, 7th Division.  His foreign service was in the USAREUR (United States Army, Europe) for one year and seven months.  The Veteran received no medals, decorations, badges, commendations, citations, or campaign ribbons related to service in Vietnam.  
In August 2010, the Personnel Information Exchange System confirmed that there was no evidence to substantiate any service in the Republic of Vietnam.  
In May 2016, VA made a formal finding, noting that the Veterans DD214 did not show a deployment to an imminent danger area.  
The Board acknowledges that the Veterans representative in July 2017 asserted that the Veteran served as part of a unit that was secret and whose records had been declassified recently.  The Board reviewed the declassified documents.  The documents refer to the 2nd Battalion.  The Veterans records show that he served in the 3rd Battalion, which was not addressed in the declassified records.  
Based on this evidence, the Board finds that the Veteran did not serve in the Republic of Vietnam.  Therefore, service connection due to service in Vietnam or due to the presumption of exposure to herbicides will not be addressed in the decision below.  
Service Connection Laws and Regulations
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).
In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
1. Entitlement to service connection for bilateral hearing loss.  
The Veteran asserts that he has bilateral hearing loss that is causally related to noise exposure during service. 
For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
On the March 1970 separation report of medical history, the Veteran noted no current complaints or history of ear trouble.  On the corresponding report of medical examination, the examiner noted clinically normal ears and ear drums.  At the time of the examination, the Veterans puretone thresholds in dB were as follows:
 	 	 	HERTZ	 	 
 	500	1000	2000	3000	4000
Right Ear	0	5	10	--	5
Left Ear	0	5	5	--	5
   
The remainder of the Veterans service treatment records are silent regarding any complaints, treatment, or diagnosis of hearing loss during service.  
The Veteran was afforded a VA examination in January 2016.  At the time of the examination, the Veterans puretone thresholds in dB were as follows:
			HERTZ		
	500	1000	2000	3000	4000
Right Ear	25	20	25	25	25
Left Ear	20	20	25	20	60

Speech discrimination scores were 100 percent in the right ear and 92 percent in the left ear.  The examiner noted that the Veteran only had left ear hearing loss.
The Board notes that the record contains no additional puretone threshold findings to indicate right ear hearing loss at any time during the period on appeal.  
Without evidence of a current disability, service connection may not be granted.  The Court has held that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran does not have a current diagnosis of right ear hearing loss.  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the Board will only consider entitlement to service connection for left ear hearing loss.  
VA treatment records dated September 2010, December 2011, August 2012, April 2013, November 2013, August 2014, and February 2015 specifically note no complaints or findings of hearing loss. 
An October 2015 private treatment record noted that the Veteran had hearing loss was secondary to exposure to noise during his military service.
The January 2016 examiner noted no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for the left or right ear. The examiner noted that the Veterans hearing loss was not at least as likely as not caused by or a result of an event in military service. The Veteran was active in military service between 1968 and 1970. His service treatment records were reviewed and the separation audiogram indicated normal hearing in both ears. The record showed no complaints of hearing loss or services documented while in active service, or soon after release from active duty. The Veteran indicated post-service occupational noise exposure with the Roads Authority Agency for 33 years. VA and other medical records were silent as to any audiological treatment or care for hearing loss until this current examination in which bilateral sensorineural hearing loss was identified for the first time. The examiner noted that it is well known that prolonged exposure to noise of high intensity and short duration, such as the military type, could cause permanent damage in the structures of the inner ear, resulting in irreversible hearing loss. The hearing deficit appears, either immediately after a noise trauma, or gradually during the noise exposure period. No retroactive hearing loss is expected to be seen many years after being exposed to noise. On the other hand, hearing loss might also be associated to the combined effect of post-service occupational noise exposure and the normal aging process due to progressive outer hair cell dysfunction.
While the Veteran believes that his left ear hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of left ear hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his left ear hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the etiology of his current left ear hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veterans lay assertions.
The Board acknowledges that the record contains two conflicting opinions, specifically the October 2015 private examiners opinion and the January 2016 VA examiners opinion.  The Board notes that the October 2015 examiner did not perform an audiological examination and the examiners opinion did not provide a rationale.  The January 2016 VA examiner did perform an audiological examination.  Additionally, the examiner provided a thorough rationale based on a review of the record.  The examiner in January 2016 not only determined that the Veterans hearing loss was not related to service, but also provided possible causes for his current hearing loss to include post-service occupational noise exposure and the normal aging process.  Therefore, when weighing the opinions, the Board finds that the January 2016 negative nexus opinion is more probative than the October 2015 private nexus opinion.  
Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.   
2. Entitlement to service connection for bilateral tinnitus.
As noted above, the first question for the Board is whether the Veteran has a current disability.  
A March 1970 separation report of medical history showed no current complaints or history of ear trouble.  The separation report of medical examination showed clinically normal ears and ear drums.  
The Veterans VA treatment records are negative for tinnitus.  The Veteran noted no hearing loss in September 2010, December 2011, August 2012, April 2013, November 2013, August 2014, and February 2015.  
An October 2015 private treatment record noted that the Veteran had tinnitus secondary to high noises during military operations.  
The Veteran was afforded a VA examination in January 2016.  At that time, the Veteran did not report recurrent tinnitus.  As no tinnitus was reported during the evaluation, a medical opinion or rationale was not rendered.
Without evidence of a current disability, service connection may not be granted.  The Court has held that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board acknowledges that a single private treatment record in October 2015 noted tinnitus when addressing the Veterans multiple claims for service connection.  This single record is inconsistent with the multiple VA treatment records showing no report of tinnitus. Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).
Additionally, the only documents in the claims file indicating current tinnitus are related to the Veterans claim for service connection.  The remaining treatment records and the Veterans lay statements in treatment and the VA examination consistently showed no complaints of tinnitus.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veterans statements, it may consider whether self-interest may be a factor in making such statements).
Therefore, the Board finds that the Veteran does not have a current diagnosis of tinnitus.  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).
Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  As the preponderance of the evidence is against the claim for service connection for tinnitus, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.  
 
3. Whether new and material evidence was received to reopen a claim of entitlement to service connection for diabetes mellitus type II.
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014).
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
In an October 2010 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran did not file a notice of disagreement regarding the October 2010 rating decision.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).  The Veteran also did not submit any information or evidence within one year of the October 2010 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Boards inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).
The Board notes that evidence received since the rating decision in October 2010, does not include any new or material evidence relating to the Veterans claim of service connection for diabetes mellitus.  In the October 2010 rating decision, the Veteran was noted to have a diagnosis of diabetes mellitus, but the evidence did not indicate that the Veterans diabetes began during service or was causally related to service.  The RO found that the Veteran did not have service in the Republic of Vietnam and therefore the presumption of service connection for diabetes mellitus due to herbicide exposure did not apply.  
Since the October 2010 rating decision, the Veteran submitted additional medical evidence and lay statements.  VA also obtained additional treatment records that show a diagnosis of diabetes mellitus.  The Board notes, however, that none of the additional records submitted by the Veteran or obtained by VA indicate any connection between the Veterans service and his current diagnosis of diabetes mellitus.  Therefore, the Board finds that the evidence was cumulative of the record in October 2010, was not new or material to the Veterans claim, and did not provide a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
The Board acknowledges that the Veterans representative submitted evidence of a classified mission into Vietnam, suggesting exposure to herbicides, which would allow for service connection of diabetes mellitus.  As noted above, the records pertain to the 2nd Battalion, not the 3rd Battalion.  As the records do not address the Veterans service, the Board finds that they are not material to the issue of entitlement to service connection for diabetes mellitus.  
Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim.  New and material evidence not having been received, the Veterans claim is not considered reopened.   
4. Entitlement to service connection for diabetic neuropathy of the bilateral upper and lower extremities. 
As the issues of entitlement to service connection for diabetic neuropathy of the bilateral upper and lower extremities stem from the same factual background, the Board will address them together.  
The Board acknowledges that the Veteran has a diagnosis of diabetic neuropathy during the course of the appeal in an October 2015 private medical record.  
Service treatment records are silent for any complaints, treatment, or diagnosis of neuropathy.  The March 1970 separation report of medical history showed no complaints of neuritis or other symptoms affecting the upper or lower extremities.  The corresponding report of medical examination showed clinically normal upper and lower extremities.  
In June 2000, the Veterans neurological examination was normal with a normal sensory and motor examination and no focal deficits.
The Board notes no complaints, treatment, or diagnosis of diabetic neuropathy during service or for more than four decades after separation from service.  Therefore, the Board finds that the Veterans diabetic neuropathy did not first manifest during service and for entitlement to service connection the evidence must show a causal link between the Veterans current diabetic neuropathy and his active service.  
The only document indicating a diagnosis of diabetic neuropathy is the October 2015 private treatment record provided for the purpose of obtaining VA treatment records.  The remaining records are silent for any diagnosis of diabetic neuropathy or causal relationship between service and the Veterans diabetic neuropathy.
The Board also notes that diabetic neuropathy, by its nature, is causally related to the Veterans diabetes mellitus.  As noted above, the Veterans diabetes mellitus is not considered service connected.  Without entitlement to service connection for diabetes mellitus first being granted, secondary service connection for diabetic neuropathy may not be granted.
The Board acknowledges that a VA examination was not provided regarding the Veterans diabetic neuropathy claim.  In this decision, however, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of diabetic neuropathy.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for diabetic neuropathy.  See 38 U.S.C. § 5103A(a)(2) (West 2002) (VA is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is no reasonable possibility that further assistance would substantiate the claim).
Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetic neuropathy of the bilateral upper and lower extremities.  As the preponderance of the evidence is against the claim for service connection for diabetic neuropathy of the bilateral upper and lower extremities, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102. 
5. Entitlement to a disability rating in excess of 30 percent for tachycardia.
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veterans tachycardia and atypical A-V nodal rhythm is rated at 30 percent under Diagnostic Code 7010 for supraventricular arrhythmias.  Under that regulation, the maximum schedular rating is 30 percent for paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104.  
It is inappropriate to rate the Veterans disability by analogy to other diagnostic codes as the Veteran is service-connected for a supraventricular arrhythmia, which has its own diagnostic code.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C. § 5107(b) (West 2002).

 
REMANDED ISSUES
Entitlement to service connection for a cervical spine disability to include chronic cervical spine pain or myositis para cervical spine muscles, entitlement to service connection for a lumbar spine disability to include chronic low back pain or myositis para lumbar spine muscles, entitlement to service connection for degenerative joint disease (DJD) of the bilateral ankles, entitlement to service connection for DJD of the bilateral feet, entitlement to service connection for the bilateral hips, entitlement to service connection for the bilateral knees, entitlement to service connection for coronary artery disease (CAD), paroxysmal atrial fibrillation, and hypertensive heart disease, also claimed as ischemic heart disease and entitlement to service connection for an acquired psychiatric disability to include PTSD, MDD, and GAD are remanded for additional development.
Regarding the Veterans orthopedic and musculoskeletal claims, in a statement in January 2016 the Veteran stated that he fell from a tank while in service and subsequently in another incident outside the fort training area he became unconscious and was hospitalized for a week.  The Board notes that the Veterans service treatment records do not note any hospitalizations or falls.  Hospital records are often kept separate from the service treatment records.  Therefore, the RO should request information from the Veteran regarding the dates and location of his hospitalization and injuries.  The RO should then obtain and associate with the claims file any outstanding hospital or treatment records.  The Veteran should then be afforded a VA examination to determine if his current musculoskeletal disabilities are causally related to his service.  
The Board notes that a VA examination was provided in August 2017 regarding the Veterans cardiac disability claims.  The examiner addressed the causation of the Veterans cardiac disabilities, noting that they were more likely than not due to the Veterans hypertension, which is not service connected.  As the Veteran is currently service-connected for a cardiac disability, the examiner should address whether the Veterans service-connected tachycardia aggravated the Veterans additional diagnosed cardiac disabilities.  
Regarding the Veterans psychiatric claims, the October 2015 private examiner noted that the Veterans psychiatric disorders that are more probably than not secondary to his military service.  The examiner did not provide a rationale.  In January 2016, the Veteran submitted a statement noting that he wanted to return to the military within the year after he separated, but could not due to his health. The Veteran indicated that his doctor informed him that his military-related emotions damaged him.  Given the positive note by the October 2015 examiner and the Veterans assertions, the Board finds that a VA examination is required to determine if the Veteran has a psychiatric disability related to service.   
The matters are REMANDED for the following action:
1. After contacting the Veteran to determine the date and location of any in-service hospitalization, obtain and associate with the claims file all outstanding treatment records.  All attempts to obtain these records should be documented in the claims file.  If the records cannot be obtained, a formal finding of unavailability should be documented.
2. Schedule the Veteran for an orthopedic VA examination.  The examiner should review the claims file, specifically the Veterans service treatment records, \ the Veterans lay assertions regarding a fall during service, and his current treatment records to include the October 2015 positive nexus opinion.  The examiner should note all diagnoses of the spine, ankles, hips, knees, and feet, and then answer the following:
Is it at least as likely as not (50 percent probability or more) that any diagnosed orthopedic disability, to include any disability of the spine, hips, knees, feet, or ankles began in service, was caused by service, or is otherwise related to the Veterans active service, to include active service?  The examiner should specifically address the October 2015 nexus opinion and the Veterans assertion that he fell and injured himself during service.      
A complete rationale must be provided for all opinions offered.
3. Return the claims file to the August 2017 VA examiner for an addendum opinion.  The examiner should review the claims file, then answer the following:
Is it at least as likely as not (50 percent probability or more) that the Veterans diagnosed CAD and paroxysmal atrial fibrillation was caused or aggravated by the Veterans service-connected tachycardia?  
A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded. 
4. Schedule the Veteran for a psychiatric VA examination.  The examiner should review the claims file, specifically the the Veterans lay statements and the October 2015 private examiners opinion.  The examiner should note all psychiatric diagnoses and then answer the following:
Is it at least as likely as not (50 percent probability or more) that the Veterans diagnosed psychiatric disabilities began in service, was caused by service, or is otherwise related to the Veterans active service, to include active service, to include any service-connected disabilities?  
 A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.
3.  After undertaking the development above and any additional development deemed necessary, the Veterans claims regarding entitlement to service connection for an orthopedic disability, a cardiac disability, or a psychiatric disability should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

